Citation Nr: 1217236	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO. 07-06 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION


The Veteran had active service from January 1966 to January 1968 with a period of service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim for service connection for PTSD. The Veteran is unrepresented. In January 2008, the North Carolina Division of Veterans Affairs revoked its power of attorney (POA) because all reasonable efforts to contact the Veteran to obtain a new POA in favor of the American Legion had failed. In September 2008, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration. The Board denied his claim in December 2009.

The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims ("Court"), and in an August 2011 Memorandum Decision, the Court vacated the Board's December 2009 denial, and remanded the matter to the Board for development consistent Memorandum Decision. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board has rephrased the Veteran's claim for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The issue of entitlement to service connection for major depressive disorder secondary to PTSD has been raised by the record in the July 2009 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1. The findings of the July 2009 VA examiner are competent medical evidence. 

2. The Veteran is currently diagnosed with PTSD.

3. The Veteran has credibly stated that while working as a supply specialist in an ammunition dump in the Republic of Vietnam, he was continuously in fear for his life because ammunition dumps where high priority targets and he knew that a nearby dump in Pleiku had been destroyed by the enemy. The claimed stressor is consistent with the places, types, and circumstances of the Veteran's military occupational specialty, assignment and duties, without clear and convincing evidence to the contrary. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are met. 38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Service Connection for PTSD

As noted above, this matter was remanded by the Court for the Board to consider application of recently codified regulations. Having done so, the Board finds that the new regulations regarding PTSD apply in this case and the appeal will be granted. 

Generally, service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service will vary depending on whether the veteran "engaged in combat with the enemy." See Hayes v. Brown, 5 Vet. App. 60 (1993). If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA regulations and Federal court precedent decisions established that if the claimed stressor is not combat related, the Veteran's lay testimony regarding his in-service stressor is insufficient, standing alone, to establish service connection and must be corroborated by credible evidence. See, e.g., Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. App. 283, 289 (1994). The Court of Appeals for Veterans Claims has held that there is no requirement that such corroboration must be found in the service records. However, the credible supporting evidence cannot consist solely of after-the-fact medical nexus evidence. See Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio, 9 Vet. App. at 166.

Effective July 13, 2010, VA has amended its rules for adjudicating disability compensation claims for posttraumatic stress disorder (PTSD) contained at 38 C.F.R. § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases. This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account. VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor. 

The primary result of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity." The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor. 

Specifically, 38 C.F.R. § 3.304(f)(3), as revised effective July 13, 2010, provides as follows: If a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of the amendment, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See 75 Fed. Reg. 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f) (2011)).

As to the effective date of this amendment, the new provisions apply to applications for service connection for PTSD that: (1) are received by VA on or after July 13, 2010; (2) were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; (3) are appealed to the Board on or after July 13, 2010; (4) were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or (5) are pending before VA on or after July 13, 2010 because the Court vacated a Board decision on an application and remanded it for readjudication. See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (codified at 38 C.F.R. 
§ 3.304(f)(3) ), corrected by 75 Fed. Reg. 41 ,092 (July 15, 2010). Because the court vacated and remanded the Board's December 2009 denial, the amended PTSD regulation could potentially apply in this case if its substantive criteria are also met. 

In July 2009, the Veteran underwent a VA examination during which he was diagnosed with PTSD. He reported that he was assigned to the 575th Supply Company and he worked in an ammunition dump for 11 months. He reported that during that time he was in constant fear of being attacked by the enemy. In a January 2006 report from Dr. L. G., a psychologist, the Veteran stated that he knew ammunition dumps were important targets for the enemy and so he was always scared that he would be attacked while working in one. He stated that his fear increased when he heard that an ammunition dump in Pleiku had been destroyed by the enemy. The July 2009 VA examiner concluded that fear of attack over the months when he worked in the ammunition dump was "...clearly a Criterion A trauma" according to the Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) and sufficient to cause PTSD. 

The Board finds that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service in the Army at that time. 38 U.S.C.A. 
§ 1154(a) ; 38 C.F.R. § 3.303(a). The Veteran's DD Form 214 shows that the Veteran served in the Republic of Vietnam. His military occupational specialty was listed as a supply specialist. His partial service personnel records show that he was assigned to the 575th Supply Company while stationed in Vietnam. He has credibly and consistent recorded living in fear of an enemy attack while working at an ammunition dump for 11 months. There is no clear and convincing evidence to the contrary. The Board emphasizes that a stressor need not be corroborated in every detail. Pentecost v. Principi, 16 Vet. App. 124, 128 (2002). The Veteran's complete service personnel records are not available and as a result, the Board's duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule are heightened. See Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991). With resolution of the benefit of the doubt in the Veteran's favor, his account to include his military occupational specialty and his assignment establishes the occurrence of the claimed in-service stressors in the present case. See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010). 

The criteria for service connection for PTSD based on exposure to situations involving a fear of hostile military or terrorist activity are met. See 38 C.F.R. 
§ 3.304(f) (2011).

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).

							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for PTSD is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


